                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION

Humana Insurance Company,        )               C/A No. 4:18-cv-2151-DCC
                                 )
                      Plaintiff, )
                                 )
v.                               )               OPINION AND ORDER
                                 )
Bi-Lo, LLC,                      )
                                 )
                                 )
                      Defendant. )
________________________________ )

       This matter comes before the Court on Defendant's Motion to Dismiss. ECF No.

7. Plaintiff filed a Response in Opposition, and Defendant filed a Reply. ECF Nos. 12–

13. Additionally, Plaintiff filed two Notices of Supplemental Authority, to which Defendant

filed Replies. ECF Nos. 14, 15, 19, 20. Accordingly, the Motion is ripe for review.

  I.   Procedural and Factual History

       Plaintiff Humana Insurance Company ("Humana") is a Medicare Advantage

Organization ("MAO"). As an MAO, Humana is a "secondary payer," which means that

workers' compensation, liability insurance, and no-fault insurance are the primary payer

on any claim for medical benefits. "When an MAO makes a payment for medical services

that are the responsibility of a primary plan . . . those payments are conditional, whether

the primary plan's liability was established at the time of the conditional payment or not."

ECF No. 1 at 6. "Optimally, when items and services are covered by both a primary plan

and by Medicare benefits, the providers submit their charges to the primary payer, and

Medicare avoids the expense of paying those charges."            Id.   "Alternatively, when

Medicare makes a conditional payment for medical services that have a primary payer,


                                             1
regardless of the reason, Medicare may seek to recover those conditional payments."

Id. at 6–7 (citations omitted).

       This case arises out of a slip and fall accident at a store operated by Defendant.

On August 29, 2013, a Humana enrollee ("Enrollee") fell at a Bi-Lo grocery store. At the

time of the accident, Enrollee was eligible for Medicare and elected coverage through

Humana. As a result of the fall, Humana has expended at least $25,449.88 in conditional

payments for claims submitted on behalf of Enrollee. In May 2016, Defendant entered

into a settlement with Enrollee, agreeing to pay Enrollee $80,000 in exchange for a

release of all claims.    In the summer of 2016, Defendant disbursed the settlement

payment directly to Enrollee. According to Humana, "[a]lthough Enrollee was primarily

responsible for reimbursing these [conditional payment] funds within 60 days of

Defendant's payment, 42 C.F.R. § 411.24(h), the Defendant remained responsible to

reimburse Humana under applicable federal regulations, e.g., 42 C.F.R. § 411.24(i)(1),

and, by failing to make advance arrangements to see that this occurred, assumed the risk

of being responsible to ensure that Humana was paid in the event Enrollee breached its

obligations." ECF No. 1 at 9.

       Enrollee did not comply with her obligation to repay Humana, leading Humana to

send Defendant's counsel a demand letter for reimbursement of the conditional payments

made on Enrollee's behalf. Defendant did not respond to Humana's letter. To date,

Humana has not received any reimbursement for those conditional payments.

Accordingly, Humana filed a Complaint against Defendant alleging two causes of action.

First, Humana seeks a declaratory judgment as to Defendant's obligation to reimburse




                                            2
the conditional payments. Second, Humana seeks double damages1 pursuant to a

private cause of action created by 42 U.S.C. § 1395y(b)(3)(A). In response to Plaintiff's

Complaint, Defendant filed a Motion to Dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) and 12(b)(7). ECF No. 7.

    II.   Legal Standard

             A. Federal Rule of Civil Procedure 12(b)(6)

          Rule 12(b)(6) of the Federal Rules of Civil Procedure permits the dismissal of an

action if the complaint fails “to state a claim upon which relief can be granted.” Such a

motion tests the legal sufficiency of the complaint and “does not resolve contests

surrounding the facts, the merits of the claim, or the applicability of defenses . . . . Our

inquiry then is limited to whether the allegations constitute ‘a short and plain statement of

the claim showing that the pleader is entitled to relief.’” Republican Party of N.C. v. Martin,

980 F.2d 943, 952 (4th Cir. 1992) (internal quotation marks and citation omitted). In a

Rule 12(b)(6) motion, the Court is obligated to “assume the truth of all facts alleged in the

complaint and the existence of any fact that can be proved, consistent with the complaint's

allegations.” E. Shore Mkts., Inc. v. J.D. Assocs. Ltd. P'ship, 213 F.3d 175, 180 (4th Cir.

2000). However, while the Court must accept the facts in a light most favorable to the

nonmoving party, it “need not accept as true unwarranted inferences, unreasonable

conclusions, or arguments.” Id.




1
  The damages Humana seeks are not the entirety of the conditional payment amount.
Instead, the relevant regulations require the MAO to reduce the amount sought to account
for the ratio of the Medicare lien to the total settlement. In this case, Humana seeks
$16,377.01 in damages, which is doubled to $32,754.02.
                                              3
       To survive a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6), the complaint must state “enough facts to state a claim to relief that is plausible

on its face.”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).         Although the

requirement of plausibility does not impose a probability requirement at this stage, the

complaint must show more than a “sheer possibility that a defendant has acted

unlawfully.”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).       A complaint has “facial

plausibility” where the pleading “allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id.

          B. Federal Rule of Civil Procedure 12(b)(7)

       Federal Rule of Civil Procedure 12(b)(7) provides that courts may dismiss suits

where a plaintiff fails to join a party under Rule 19. In order to determine whether an

action should be dismissed on this basis, it is necessary to refer to Rule 19, which sets

forth a two-step process for determining whether a party should be joined. "First, the

district court must determine whether the party is 'necessary' to the action under Rule

19(a). If the court determines that the party is 'necessary,' it must then determine whether

the party is 'indispensable' to the action under Rule 19(b)." Nat'l Union Fire Ins. Co. v.

Rite Aid of South Carolina, Inc., 210 F.3d 246, 249 (4th Cir. 2000).

       "Dismissal of a case is a drastic remedy, however, which should be employed only

sparingly." Teamsters Local Union No. 171 v. Keal Driveaway Co., 173 F.3d 915, 918

(4th Cir. 1999). "When an action will affect the interests of a party not before the court

the ultimate question is this: Were the case to proceed, could a decree be crafted in a

way that protects the interests of the missing party and that still provides adequate relief

to a successful litigant?" Id. (citation omitted). "Although framed by the multi-factor tests
                                             4
of Rule 19(a) & (b), 'a decision whether to dismiss must be made pragmatically, in the

context of the substance of each case, rather than by procedural formula.'" Id. (quoting

Provident Tradesmens Bank & Trust Co. v. Patterson, 390 U.S. 102, 119 n.16 (1968)).

"A court must examine the facts of the particular controversy to determine the potential

for prejudice to all parties, including those not before it." Id. (citation omitted).

    III.   Analysis

           Defendant contends that Humana's Complaint should be dismissed for four

reasons: (1) no private right of action exists as set forth in the Complaint; (2) Humana has

failed to join an indispensable party; (3) the Complaint is insufficiently pled; and (4)

Defendant has provided for payment. The Court addresses these in turn.

              A. Availability of a Private Cause of Action

           This case involves the intersection of complex Medicare regulations and statutes.

By statute, "a primary plan, and an entity that receives payment from a primary plan, shall

reimburse the appropriate Trust Fund for any payment made by the Secretary [of Health

and Human Services] . . . with respect to such item or service."                        42 U.S.C.

§ 1395y(b)(2)(B)(ii). The applicable regulations state: "If Medicare is not reimbursed as

required by paragraph (h) of this section,2 the primary payer must reimburse Medicare

even though it has already reimbursed the beneficiary or other party."                  42 C.F.R.

§ 411.24(i)(1).

           The dispute arises as to whether an MAO, such as Humana, can bring a private

cause of action to recover conditional payments from a primary payer, such as Defendant.


2
 Paragraph (h) states: "If the beneficiary or other party receives a primary payment, the
beneficiary or other party must reimburse Medicare within 60 days." 42 C.F.R.
§ 411.24(h).
                                               5
Defendant contends "the long-recognized [South Carolina] practice upon settlement of a

case is that the plaintiff remains responsible for satisfying any medical liens from the

settlement proceeds." ECF No. 7 at 2–3. As an initial matter, the Court rejects any

argument that established practice controls in this case. Instead, the Court must look to

the statutes, regulations, and case law that discuss whether an MAO can pursue a direct

action against a party who settles a case with a plaintiff when the plaintiff does not

reimburse the MAO for the conditional payments. To that end, Defendant contends that

the private cause of action discussed below is created for the beneficiary and not for an

MAO. The Court disagrees.

      Congress "established a private cause of action for damages (which shall be in an

amount double the amount otherwise provided) in the case of a primary plan which fails

to provide for primary payment (or appropriate reimbursement) in accordance with

paragraphs (1) and (2)(A)." 42 U.S.C. § 1395(b)(3)(A). Numerous courts have addressed

whether this private cause of action applies to MAO parties. Prior to addressing that

issue, a brief overview of the Medicare Advantage program is warranted.

      "'Congress's goal in creating the Medicare Advantage program was to harness the

power of private sector competition to stimulate experimentation and innovation that

would ultimately create a more efficient and less expensive Medicare system.'" Humana

Med. Plan, Inc. v. W. Heritage Ins. Co., 832 F.3d 1229, 1235 (11th Cir. 2016) (quoting In

re Avandia Marketing, Sales Practices and Products Liab. Litig., 685 F.3d 353, 363 (3rd

Cir. 2012)). Thus, Congress designed a system where "a private insurance company,

operating as a MAO, administers the provision of Medicare benefits pursuant to a contract

with [the Government]." Id. However, Part C of the Medicare Secondary Payer Act, "does



                                           6
not contain an enforcement provision equivalent to either the government enforcement

provision, subsection (b)(2)(B)(iii), or the Private Cause of Action provision, paragraph

(b)(3)(A)." Aetna Ins. Co. v. Guerrera, 300 F. Supp. 3d 367, 374 (D. Conn. 2018). "Absent

an enforcement mechanism in Part C, disputes have arisen as to whether Part C created

an implied right of action or—at issue in this case—whether the Private Cause of Action

is available to MAOs." Id. (citations omitted).

       Here, Humana relies on the private cause of action provision and does not argue

that Part C created an implied right of action. Numerous courts have addressed the

precise question in this case—whether an MAO can bring a cause of action under the

private cause of action provision, 42 U.S.C. § 1395(b)(3)(A). See ECF No. 12 at 3

(collecting cases). At least one District Court in the Fourth Circuit has found "that a MAO

may pursue recovery pursuant to the private right of action in § 1395y(b)(3)(A)." Humana

Ins. Co. v. Paris Blank LLP, 187 F. Supp. 3d 676, 680 (E.D. Va. 2016). Many of the courts

finding that the private cause of action statute applies to MAOs have relied on the Third

Circuit's thorough discussion of the issue in In re Avandia. After reviewing that decision,

the Court agrees in full with the reasoning and holding and incorporates the Third Circuit's

analysis herein.

       Defendant contends that two Fourth Circuit cases are "controlling." ECF No. 7 at

5–6 (discussing the cases).      As Humana correctly notes, "[n]either of those cases

concerned payments by [MAOs], and therefore neither had occasion to consider whether

MAOs may invoke § 1395y(b)(3)(A) when tortfeasors refuse an MAO's demand for

reimbursement of conditional payments." ECF No. 12 at 13. Absent any binding authority




                                             7
from the Fourth Circuit, the Court joins the majority of its sister courts in finding that an

MAO can maintain a private cause of action.

         Defendant also raises a constitutional issue, claiming that its due process rights

would be violated if Humana is permitted to bring a private cause of action. Although

Defendant raises a number of arguments in support of its constitutional challenge, the

heart of the argument is that Defendant would be forced to pay far in excess of the

conditional payment amount under a private cause of action and is not provided notice of

the conditional payment amounts. These arguments are without merit. Defendant's

damages argument is remedied by its ability to seek indemnification from the Enrollee.

Resolution of the notice issue is even simpler—Defendant could have conditioned

settlement on Enrollee providing the conditional payment amount during settlement

negotiations or refusing to issue a check directly to Plaintiff without ensuring the MAO

conditional payments are satisfied. In fact, in the undersigned's considerable experience

dealing with satisfaction of Medicare/MAO liens, that is often the practice involving such

liens.

            B. Failure to Join an Indispensable Party

         Defendant next contends that "[a]s an enrollee in an MAO, [Enrollee] has an

obligation to reimburse Humana from the settlement dollars it received from [Defendant]."

ECF No. 7 at 14. Defendant further argues that "[i]nclusion of [Enrollee] in the case at

this stage also serves judicial economy and prevents the need for a later indemnity suit

(based on the language of the settlement release) by [Defendant] against [Enrollee]." Id.

at 15. In response, Humana states that "Enrollee is not 'necessary,' because Humana

has an independent and direct cause of action against [Defendant] concerning



                                              8
[Defendant's] obligations under federal law and [Defendant's] failure to pay." ECF No. 12

at 27.

         While Defendant may be correct that Enrollee is the "'elephant in the room'

throughout any adjudication of this matter," ECF No. 7 at 14, the Court can still provide

complete relief to Humana without Enrollee being a party to this action because the Court

has found that Humana may bring a private cause of action against Defendant. To that

point, while Defendant is correct that Enrollee has an obligation to reimburse Humana, it

is black letter law that an aggrieved party is the master of its case and is not required to

sue all joint tortfeasors. See Temple v. Synthes Corp., Ltd., 498 U.S. 5, 7 (1990) ("It has

long been the rule that it is not necessary for all joint tortfeasors to be named as

defendants in a single lawsuit." (citations omitted)). Additionally, in order to ameliorate its

indemnification concerns, Defendant can implead Enrollee as a third-party defendant.

            C. Sufficiency of the Complaint

         Defendant next contends that Humana's Complaint violates the factual specificity

required to survive a motion to dismiss. Essentially, Defendant contends that Humana

does not identify: (1) the Enrollee's name; (2) details of the Enrollee's medical treatment;

and (3) the dates of that medical treatment. Privacy issues aside, Humana's Complaint

contains adequate specificity.     The information Defendant complains about can be

obtained during discovery, during which Defendant will have the opportunity to challenge

the propriety of the conditional payment amount and make a challenge to the statute of

limitations, if appropriate. The Court also rejects Defendant's argument that "Humana's

Complaint is insufficiently pleaded because it fails to articulate how [Defendant]

constitutes a primary plan." ECF No. 7 at 19. The facts alleged in Humana's Complaint



                                              9
lead to the reasonable inference that Defendant is a primary plan by virtue of its

settlement with Enrollee.

          D. Defendant's Provision of Payment

      Finally, Defendant contends that "[d]ismissal is warranted because Humana

admits that [Defendant] provided for payment." ECF No. 7 at 21. The Court summarily

rejects this argument as the pleadings demonstrate that Defendant paid Enrollee and not

Humana. Defendant's obligation to pay Humana directly is the question at issue in this

case and will be litigated vigorously by both parties. However, it is undisputed that

Defendant has not paid Humana directly; thus, dismissal is inappropriate at this time.

IV.   Conclusion

      For the foregoing reasons, the Defendant’s Motion, ECF No. 7, is DENIED as set

out in this Order.   The parties are directed to submit a Proposed Joint Amended

Scheduling Order within 14 days of this Order.

      IT IS SO ORDERED.

                                                       s/ Donald C. Coggins, Jr.
                                                       United States District Judge
September 24, 2019
Spartanburg, South Carolina




                                           10
